Citation Nr: 1417801	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia and bipolar disorder, manic.


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to February 1982. 
This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran has since relocated to Arkansas.

In Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that claims for service connection for a particular acquired psychiatric disorder also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having bipolar disorder, manic and paranoid schizophrenia.  In light of Clemons, the Board finds that it has jurisdiction over the claims of service connection for paranoid schizophrenia and for bipolar disorder, manic.  The Board has therefore stated the issue as set forth on the first page of this decision.  

In June 2012, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this matter in June 2012 for further development.  The requested development included obtaining private medical records not already associated with the file and a VA examination, including opinions by the examiner regarding the relationship between the Veteran's psychiatric disability and service.

The RO sent a letter to the Veteran in August 2012 requesting that the Veteran either submit the requested records or authorize VA to obtain them on her behalf.  To date, the Veteran has not responded.  The RO also attempted to provide the Veteran with a VA examination, most recently in April 2013.  The Veteran has not reported for an examination.

Normally, when the Veteran fails to report for a VA examination on a claim for service connection, the Board will decide the matter based upon the evidence of record.  38 C.F.R. § 3.655.

In this instance, however, the Board finds the evidence of record does not contain sufficient competent medical evidence to decide the claim.  Therefore, the Board has determined that under the circumstances, the Veteran will be provided a second opportunity for a VA examination, but if the Veteran still does not report for the examination, then the VA examining psychiatrist or psychologist should review the medical evidence of record and provide the Board with the requested opinions. 

The Veteran is advised that she has an obligation to assist VA in the development of her claim, to include reporting for examination, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Brian Babiak, M.D., 2514 Bert Kouns Ind. Loop, Suite 7, Shreveport, LA, 71118, for treatment that began in November 2005, and for any medical treatment records from Dr. Keith B. Kessel, M.D. 745 Olive Street, Ste 109, Shreveport, LA 71104 as well as any other private medical treatment she received regarding her acquired psychiatric disorders, assessed as paranoid schizophrenia and as bipolar disorder, manic.  In addition, request an authorization form for any mental health services provided by the Shreveport Vet Center, Shreveport, LA, as referenced by the August 2005 letter by VA Social Worker Yolanda Burnom.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  After the foregoing record development is complete, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and pre- service civilian symptomatology, and findings must be reported in detail.  If the Veteran does not report for the VA examination, the VA psychiatrist or psychologist must review the file and provide the requested opinions.

The examiner is advised that a service Report of Medical Examination dated in September 1981 for enlistment purposes reflects that a psychiatric system within normal limits; however, a January 1982 admission summary noted the Veteran sought treatment at the mental hygiene clinic and was later hospitalized. The claims file contains the inpatient treatment notes for her in-service inpatient treatment, as well as pre-service medical treatment (1968 to 1981) and post-service treatment.  The VA examiner is further advised that the Board finds the Veteran's psychiatric condition clearly and unmistakably pre-existed service.  The examiner should provide an opinion with regard to each question listed below.

a).  Does the evidence of record show that the Veteran's paranoid schizophrenia worsened during service?

b).  If the paranoid schizophrenia worsened during service, does the evidence of record clearly and unmistakably (obvious and manifest) show that it was not aggravated by service (in other words is it clear and unmistakable that the increase was due to the natural progression of the disease)?  

It would be helpful to the Board for the examiner to discuss what symptoms and their level of severity existed before entry into service, the symptoms and level of severity in service, and the symptoms and level of severity of symptoms after separation.  

The examiner is asked to specifically discuss the clinical significance of the Veteran's testimony and evidence of the fact she was discharged from a pre-service hospitalization in July 1981 without medication and in-service she had to resume taking medication.   

The examiner is also asked to comment on the February 2006 opinion statement by Dr. Babiak that the Veteran could possibly have been suffering from a bipolar disorder in the "1980's", in light of the Veteran's service which dated from September 1981 to February 1982. 

The examiner is further advised that aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the development requested is completed, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



